Title: To Alexander Hamilton from Philip Schuyler, [31 August 1795]
From: Schuyler, Philip
To: Hamilton, Alexander



Albany Monday August 31st: 1795
My Dear Sir

I thank for you[r] favor of the 27th Instant. Inclose you a line to Mr Nicholas Low who will pay you what money you may want to discharge my proportion of the purchase money, in case a compromise or purchase should be made of the Cosby manor lands.

Caty and her Niece arrived here this morning at five O’Clock. I most sincerely wish that My Eliza and the Children had Accompanied them. I dread the Sickly months of September, especially Its baneful effects on Children at New York. Pray intreat my Eliza to send them up Whether you & she can Accompany them or not.
I continue so exceedingly weak that I can but barely walk across my room once or twice in a day, It is to be imputed to a profuse and constant perspiration, which has hitherto yielded little to medicine.
The Negro boy & woman are engaged for you. I understand Mr. Witbeck has written you on the Subject and that he waits Your Answer finally to conclude the bargain.
We all Join in love, adieu Yours most Affectionately &c
Ph: Schuyler
Alexander Hamilton Esqr.
